Exhibit 10.2

 

 

 

CONTRAT DE TRAVAIL

 

Le présent contrat de travail (ci-après « le présent Contrat ») est conclu entre
les soussignés:

 

La société Pilot SAS, une société par actions simplifiée à associé unique, au
capital de 113 597,99 € dont la siège social est situé au 162 rue de Belharra,
64500 Saint-Jean-de-Luz (France), immatriculée au registre du commerce et des
sociétés de Bayonne sous le numéro 070 501 374, représentée par Pierre Boccon
Liaudet, Président, dûment habilité à l’effet des présentes,

 

Ci-après dénommée la « Société », ou “Pilot”

 

D’UNE PART,

 

ET :

 

Monsieur Pierre Agnes, demeurant 3, rue Marlan, 40130 Capbreton, de nationalité
française, immatriculé à la Sécurité sociale sous le numéro 164046410206184.

 

Ci-après dénommé « Monsieur Pierre Agnes ».

 

D’AUTRE PART,

 

Ensemble dénommés les « Parties ».

 

IL A ETE CONVENU ET ARRETE CE QUI SUIT :

 

  

English translation – for informational purposes only

 

EMPLOYMENT CONTRACT

 

The present contract of employment (“Agreement”) has been executed between the
undersigned:

 

Pilot SAS, a French company “société par actions simplifiée à associé unique”,
with a capital of €113 597.99, whose registered office is located at 162 rue de
Belharra, 64500 Saint-Jean-de-Luz (France), registered at the company and trade
register of Bayonne under no. 070 501 374, represented by Pierre Boccon Liaudet,
President, hereby duly authorized for the purposes described herein,

 

Hereinafter referred to as the “Company” or “Pilot”,

 

ON THE ONE HAND,

AND :

 

Mr. Pierre Agnes, residing 3, rue Marlan, 40130 Capbreton, of French
citizenship, registered at the social security under the number 164046410206184.

 

Hereinafter referred to as “Pierre Agnes”or “Mr. Agnes”.

 

ON THE OTHER HAND,

 

Both hereinafter referred to as the “Parties”.

 

IT HAS BEEN AGREED AND DECIDED AS FOLLOWS :

 

                          

ARTICLE 1—ENGAGEMENT

 

Sous réserve des dispositions présentes et de la nomination de Monsieur Pierre
Agnes en tant que mandataire social au sein de Quiksilver Europe (Na Pali SAS),
une société

  

ARTICLE 1—EMPLOYMENT

 

Subject to the terms herein and the appointment of Pierre Agnes under that
certain Corporate Mandate within Quiksilver Europe (Na Pali SAS), a French
company, the

 

1



--------------------------------------------------------------------------------

française, la Société engage Monsieur Pierre Agnes par contrat à durée
indéterminée, à compter de la date du présent contrat, aux conditions indiquées
ci-après ainsi qu’aux conditions générales de la Convention Collective nationale
des industries de l’habillement applicable à la Société à la date de signature
du présent contrat (étant entendu que la mention de cette convention collective
n’est donnée qu’à titre d’information).    Company employs Pierre Agnes for an
indefinite term, as from the date hereof, under the conditions set out
hereinafter and under the general conditions of the applicable national
Collective Bargaining Agreement of the apparel industries (being said that the
mention of this collective bargaining agreement is only given for informational
purposes). A l’exception du mandat social, le présent contrat annule et
remplace, dans leur intégralité, l’ensemble des contrats de travail ou autres
accords connexes, oraux ou écrits, expresses ou implicites, existants ou
préalables, conclus entre Monsieur Pierre Agnes et la Société, Quiksilver Europe
(Na Pali SAS) ou Quiksilver, Inc.    Except for the Corporate Mandate of even
date, this Agreement completely supersedes and replaces any existing or previous
oral or written employment or other related agreements, express or implied,
between Pierre Agnes and the Company, Quiksilver Europe (Na Pali SAS) or
Quiksilver, Inc.

ARTICLE 2—FONCTIONS ET RESPONSABILITES

 

Monsieur Pierre Agnes est engagé en vue d’exercer le mandat social de Président
de Na Pali SAS (dite Quiksilver Europe), filiale française opérationnelle de
Quiksilver, Inc.

 

Dans le cadre de ses fonctions de Président de la filiale Quiksilver Europe (Na
Pali SAS), Monsieur Pierre Agnes aura notamment pour mission de diriger les
affaires, les opérations, l’organisation et le personnel à travers l’Europe
conformément aux règles en vigueur au sein de Quiksilver, Inc. et de Pilot, et
dans le respect des statuts de Na Pali SAS.

 

Monsieur Pierre Agnes exercera ses fonctions sous l’autorité hiérarchique du
Directeur Général de Quiksilver, Inc.

  

ARTICLE 2—DUTIES AND RESPONSIBILITIES

 

Pierre Agnes is recruited as the corporate President of Na Pali SAS, Quiksilver,
Inc.’s French operating subsidiary (Quiksilver Europe).

 

In his capacity of President of the subsidiairy Quiksilver Europe (Na Pali SAS),
Pierre Agnes shall notably manage business, operations, organizations and staff
across Europe in accordance with Quiksilver, Inc.’s and Pilot’s rules and with
Na Pali SAS bylaws.

 

Pierre Agnes will work under the authority and following the instructions of the
Chief Executive Officer of Quiksilver, Inc.

ARTICLE 3—REMUNERATION

 

En contrepartie de ses fonctions, Monsieur Pierre Agnes percevra une
rémunération annuelle brute forfaitaire de 55,000 € (cinquante-cinq mille euros)
payable aux échéances normales de la paie au sein de la Société.

  

ARTICLE 3—COMPENSATION

 

Pierre Agnes’ base lump-sum salary will be EUR 55,000 (fifty-five thousand
euros) per year, less applicable withholdings and deductions, paid on the
Company’s regular payroll dates.

 

2



--------------------------------------------------------------------------------

La rémunération de base brute forfaitaire de Monsieur Pierre Agnes ne pourra
être inférieure à 55.000 € (cinquante-cinq mille euros) par an en vertu du
présent contrat.

 

  

Pierre Agnes’ base lump-sum gross salary may not be adjusted below EUR 55,000
(fifty five thousand euros) per year during his employment pursuant to this
Agreement.

 

ARTICLE 4—DUREE DU TRAVAIL

 

En sa qualité de Cadre dirigeant, Monsieur Pierre Agnes n’est pas soumis aux
dispositions législatives et réglementaires relatives à la durée du travail, en
application de l’article L. 3111-2 du Code du travail.

 

  

ARTICLE 4—WORKING TIME

 

As a top executive (“cadre dirigeant”), Pierre Agnes is not bound by legal and
regulatory provisions on working time, pursuant to article L. 3111-2 of the
French Labor Code.

 

ARTICLE 5—LIEU DE TRAVAIL

 

A titre purement informatif, Monsieur Pierre Agnes exercera ses fonctions à
titre principal au siège social de Quiksilver Europe (Na Pali SAS) actuellement
situé 162 rue Beharra, 64500 Saint Jean de Luz. Il est expressément convenu que
les fonctions de Monsieur Pierre Agnes pourront l’amener à effectuer des
déplacements fréquents à l’étranger et également en France.

 

Le lieu habituel de travail de Pierre Agnes est situé actuellement 162 rue
Beharra, 64500 Saint Jean de Luz.

  

ARTICLE 5—PLACE OF WORK

 

For informational purposes only, Pierre Agnes will work principally in the
Quiksilver Europe (Na Pali SAS) registered office which is currently located 162
rue Beharra, 64500 Saint Jean de Luz. It is expressly agreed that duties of
Pierre Agnes may require him to make frequent trips abroad and also in France.

 

Pierre Agnes’ usual place of work is located currently at 162 rue Beharra, 64500
Saint Jean de Luz.

 

ARTICLE 6—CONGES PAYES

 

Monsieur Pierre Agnes bénéficiera des congés payés conformément à la législation
française en vigueur en la matière.

 

Les dates des congés de Monsieur Pierre Agnes seront déterminées en accord avec
la Direction générale de Na Pali SAS, étant précisé que Pilot et/ou Quiksilver,
Inc. se réservent le droit d’exiger que les congés soient pris à certaines dates
et/ou dans certaines circonstances.

 

Au terme du présent contrat, les congés acquis non pris seront payés à Monsieur

  

ARTICLE 6— PAID VACATION

 

Pierre Agnes shall be entitled to paid vacation provided by applicable French
legislation.

 

The dates of Pierre Agnes’ annual vacation shall be set in agreement with the
general management of Na Pali SAS. Pilot and/or Quiksilver, Inc. reserve the
right to require that vacation be taken at certain times and/or in certain
circumstances.

 

On termination of this Agreement, Pierre Agnes will be paid in respect of any
accrued untaken vacation. Unless Pierre Agnes

 

3



--------------------------------------------------------------------------------

Pierre Agnes. Au cours de chaque année fiscale, Monsieur Pierre Agnes sera
réputé avoir pris la totalité de ses congés payés acquis, qui ne lui seront plus
dus, à moins que Monsieur Pierre Agnes déclare le contraire au département des
Ressources Humaines de Quiksilver, Inc., par écrit, avant la fin de chaque année
fiscale.

 

  

notifies Quiksilver, Inc.’s Human Resources Department in writing to the
contrary as of the end of each fiscal year, however, it will be assumed that
Pierre Agnes has taken his full earned vacation during each fiscal year.

 

ARTICLE 7—PROTECTION SOCIALE

 

Dans le cadre du présent contrat, Monsieur Pierre Agnes bénéficiera de
l’ensemble des régimes de retraite et de prévoyance en vigueur au sein de Na
Pali SAS ou qui viendraient à être mis en place ultérieurement pour sa
catégorie.

 

A ce titre, Monsieur Pierre Agnes accepte de contribuer à hauteur de sa
participation au financement de ces régimes, par le précompte sur son salaire
des cotisations y afférentes.

 

  

ARTICLE 7—INSURANCE COVERAGE

 

Within the framework of the present Agreement, Pierre Agnes will benefit from
both of retirement and disability schemes in force within Na Pali SAS or which
would be implemented for his category in the future.

 

In this respect, Pierre Agnes accepts to contribute to the funding of these
above-mentioned schemes, by the deduction of the social contributions from his
salary.

 

ARTICLE 8—EXCLUSIVITE

 

Au cours de l’exécution du présent contrat, Monsieur Pierre Agnes consacrera
l’ensemble de son temps professionnel, son attention, ses aptitudes et son
énergie à la Société, à Na Pali SAS, et à Quiksilver, Inc., et ne rendra aucun
service à d’autres personnes ou entités, que ce soit contre rémunération ou
gratuitement, et ne s’engagera pas auprès d’une entreprise exerçant des
activités concurrentes ou contraires à celles de la Société, de Na Pali SAS ou
de Quiksilver, Inc., que ce soit individuellement, en tant qu’employé, associé,
responsable, directeur, actionnaire, mandataire ou dirigeant de toute autre
société ; ou en tant qu’administrateur, fiduciaire ou dans toutes autres
fonctions semblables au sein de toute autre entité, sans le consentement
préalable et écrit du Directeur Général de Quiksilver, Inc.

  

ARTICLE 8—EXCLUSIVITY

 

During Mr. Agnes’ employment under this Agreement, he will devote his full
professional and business time, interest, abilities and energies to the Company,
Na Pali SAS and Quiksilver, Inc., and will not render any services to any other
person or entity, whether for compensation or otherwise, or engage in any
business activities competitive with or adverse to the Company’s, Na Pali SAS’
or Quiksilver, Inc.’s business or welfare, whether alone, as an employee; as a
partner; as a member or manager; as a shareholder, officer or director of any
other corporation; or as a trustee, fiduciary or in any other similar
representative capacity of any other entity without the prior written consent of
the Chief Executive Officer of Quiksilver, Inc.

 

4



--------------------------------------------------------------------------------

ARTICLE 9—SECRETS COMMERCIAUX - INFORMATIONS CONFIDENTIELLES ET/OU PROTEGEES

 

La Société, Na Pali SAS et Quiksilver, Inc. détiennent certains secrets
commerciaux et autre information confidentielle et/ou protégée qui constituent
des droits de propriété de valeur, qui ont été développés grâce à une dépense
substantielle de temps et d’argent, qui sont et continueront à être utilisés
dans les affaires de la Société, de Na Pali SAS et de Quiksilver Inc, et qui ne
sont pas généralement connus dans le commerce. Ces informations protégées
incluent notamment la liste des clients et fournisseurs de Quiksilver Inc., Na
Pali SAS, la Société, et leurs filiales, et d’autres informations particulières
concernant les produits, finances, processus, choix de matériaux, tissus,
dessins, sources de matériaux, informations sur les prix, calendriers de
production, stratégies de vente et marketing, formules de commissions sur les
ventes, stratégies de merchandising, formulaires de commande et tout autre type
d’information protégée relative aux produits, clients et fournisseurs de
Quiksilver, Inc., Na Pali SAS, la Société, et de leurs filiales. Monsieur Pierre
Agnes accepte qu’il ne divulguera pas et qu’il gardera strictement secrets et
confidentiels tous les secrets commerciaux et informations protégées de
Quiksilver, Inc., Na Pali SAS, la Société, et leurs filiales, incluant, mais
sans limitation, les éléments spécifiquement mentionnés ci-dessus.

  

ARTICLE 9—TRADE SECRETS – CONFIDENTIAL AND/OR PROPRIETARY INFORMATION

 

The Company, Na Pali SAS and Quiksilver, Inc. own certain trade secrets and
other confidential and/or proprietary information which constitute valuable
property rights, which have been developed through a substantial expenditure of
time and money, which are and will continue to be utilized in the Company’s, Na
Pali SAS’ and Quiksilver, Inc.’s business and which are not generally known in
the trade. This proprietary information includes notably the list of names of
the customers and suppliers of Quiksilver, Inc., Na Pali SAS, the Company, and
their affiliates, and other particularized information concerning the products,
finances, processes, material preferences, fabrics, designs, material sources,
pricing information, production schedules, sales and marketing strategies, sales
commission formulae, merchandising strategies, order forms and other types of
proprietary information relating to Quiksilver, Inc., Na Pali SAS, the Company,
and their affiliates’ products, customers and suppliers. Pierre Agnes agrees
that he will not disclose and will keep strictly secret and confidential all
trade secrets and proprietary information of Quiksilver, Inc., Na Pali SAS, the
Company, and their affiliates, including, but not limited to, those items
specifically mentioned above.

 

ARTICLE 10—PROPRIETE ET DOCUMENTS

 

A la date de cessation du présent contrat ou dès la notification de la rupture
en cas de dispense/absence de préavis, Monsieur Pierre Agnes retournera sans
délai à la Société tous les documents, propriétés et matériels de quelque nature
que ce soit en relation avec son travail pour la Société et ses filiales,
incluant Quiksilver, Inc. et Na Pali SAS, qui sont en sa possession ou sous son
contrôle. Monsieur Pierre Agnes ne retiendra et ne gardera copie d’aucun
document portant des informations confidentielles.

  

ARTICLE 10—PROPERTY AND DOCUMENTS

 

At the date of termination of this Agreement or as soon as the termination of
this Agreement is notified, if Pierre Agnes is exempted from working his notice
period and/or not subject to a notice period, Pierre Agnes shall return to the
Company any document, property and material of any kind in relation to his work
for the Company or its affiliates, including Quiksilver, Inc. and Na Pali SAS,
being in his possession or under his control. Pierre Agnes will not retain or
keep any copy of any document that would contain confidential information.

 

5



--------------------------------------------------------------------------------

ARTICLE 11—RESPECT DES POLITIQUES COMMERCIALES

 

Monsieur Pierre Agnes est tenu de respecter les politiques RH et commerciales,
ainsi que les procédures en vigueur au sein de la Société, Na Pali SAS et
Quiksilver, Inc. En cas de conflit, les termes du présent contrat prévalent.

  

ARTICLE 11—COMPLIANCE WITH BUSINESS POLICIES

 

Pierre Agnes will be required to observe the Company’s, Na Pali SAS’ and
Quiksilver, Inc.’s personnel and business policies and procedures as they are in
effect from time to time. In the event of any conflicts, the terms of this
Agreement will control.

 

ARTICLE 12—RUPTURE DU CONTRAT DE TRAVAIL

 

ARTICLE 12-1 RUPTURE ET PREAVIS

 

Le présent contrat peut être résilié à tout moment par la Société ou Monsieur
Pierre Agnes, à condition de respecter un préavis de 3 ou 4 mois (en fonction de
l’ancienneté du salarié), ou de verser une indemnité compensatrice de préavis,
conformément à la convention collective applicable.

 

Toutefois, en cas de faute grave ou lourde, aucun préavis ne sera applicable.

 

Compte tenu de la cause du présent contrat, les Parties conviennent que le
présent contrat de travail sera rompu en cas de cessation (anticipée ou à
échéance) du mandat social de Président qu’exerce Monsieur Pierre Agnes au sein
de Quiksilver Europe (Na Pali SAS).

 

ARTICLE 12-2 INDEMNITE CONTRACTUELLE DE RUPTURE

 

Les Parties décident qu’il sera alloué à Monsieur Pierre Agnes, en cas de
rupture du présent contrat, à certaines conditions, une indemnité contractuelle
d’un montant brut correspondant à 18 mois de rémunération brute.

  

ARTICLE 12—TERMINATION OF THE EMPLOYMENT CONTRACT

 

ARTICLE 12-1 TERMINATION AND NOTICE PERIOD

 

This Agreement may be terminated at any time by either the Company or Pierre
Agnes, subject to a notice period of 3 or 4 months (depending on the employee’s
seniority), or pay in lieu of notice, according to the applicable collective
bargaining agreement.

 

However, no notice period shall apply in case of serious or gross misconduct.

 

Considering the cause of the conclusion of this Agreement, the Parties agree
that this Agreement will be terminated in case of termination (early or at
expiration date) of the Corporate Mandate as President of Pierre Agnes within
Quiksilver Europe (Na Pali SAS).

 

ARTICLE 12-2 CONTRACTUAL SEVERANCE INDEMNITY

 

The Parties agree that in case of termination of this Agreement under certain
conditions, a contractual gross severance indemnity will be paid to Pierre Agnes
amounting to 18 months of gross Remuneration.

 

6



--------------------------------------------------------------------------------

Par « rémunération », il y a lieu d’entendre pour les seules dispositions du
présent article, la rémunération mensuelle versée à Pierre Agnes au titre du
présent contrat et de son mandat social de Président au sein de Na Pali SAS,
excluant tout variable (c’est-à-dire, bonus, commissions, intéressement, equity,
stock options, participation...). A la date de conclusion du présent contrat, la
rémunération de Monsieur Pierre Agnes s’élève à 39.583,33 (trente-neuf mille
cinq cents quatre-vingt trois euros et trente-trois centimes) euros bruts par
mois.

 

La présente indemnité contractuelle de rupture ne sera due à Monsieur Pierre
Agnes que dans les trois cas suivants:

 

•        rupture du contrat de travail à l’échéance du mandat social de Pierre
Agnes comme Président au sein de Na Pali SAS, à savoir le 31 octobre 2016;

 

•        rupture du contrat de travail du fait de la cessation anticipée du
mandat social de Pierre Agnes comme Président au sein de Na Pali SAS « sans
Cause légitime» telle que définie ci-après,

 

•        rupture par Monsieur Pierre Agnes de son contrat de travail pour
« Bonne Raison » (telle que définie ci-après) dans les six (6) mois de l’acte
constituant la Bonne Raison.

 

Etant précisé cependant que, dans le cas où le présent contrat de travail de
Monsieur Pierre Agnes se termine pour cause de décès ou d’une incapacité
permanente telles que fixées aux (i) et (ii), il (ou ses héritiers ou
bénéficiaires en cas décès) ne recevra pas le montant brut de 18 mois de sa
rémunération brute, mais recevra en lieu et place une indemnité contractuelle de
rupture réduite. Le montant brut de l’indemnité contractuelle de rupture réduite
sera égal au prorata de son bonus prévu le cas échéant par son mandat social,
pour l’année fiscale au cours de laquelle le contrat est rompu pour cause de
décès ou d’une incapacité permanente.

  

“Remuneration” means, only for the provisions of this article, the monthly
remuneration payable to Pierre Agnes under this Agreement and his Corporate
Mandate as President of Na Pali SAS, but excludes any variable pay (e.g., bonus,
commissions, incentive pay, equity, stock, profit-sharing, etc.). As of the date
of this Agreement, Pierre Agnes’ Remuneration is €39,583.33 (thirty-nine
thousand, five hundred eighty-three and thirty-three hundredths euros) gross per
month.

 

 

This contractual severance indemnity will be due to Pierre Agnes in the
following three cases only:

 

•        termination of this Agreement due to the termination at expiration date
on October 31, 2016, of the Corporate Mandate of Pierre Agnes as President
within Na Pali SAS;

 

•        termination of this Agreement due to the early termination of the
Corporate Mandate of Pierre Agnes as President within Na Pali SAS without
“Legitimate Cause” as defined hereinafter;

 

•        termination by Pierre Agnes of this Agreement for “Good Reason” (as
defined hereinafter) within six (6) months of the action constituting Good
Reason.

 

Provided, however, that in the event Mr. Pierre Agnes’ employment terminates by
reason of his death or permanent disability as set forth below in (i) or (ii),
he (or his estate or beneficiaries in the case of his death) shall not receive
the gross amount of 18 months of gross remuneration, but shall receive instead a
limited contractual severance indemnity. The gross amount of the limited
contractual severance indemnity will be equal to the pro rata portion of his
bonus provided for in the Corporate Mandate, if any, for the fiscal year in
which such termination by reason of death or permanent disability occurs.

 

7



--------------------------------------------------------------------------------

La « Cause légitime de rupture » comprend de manière non limitative les cas
suivants (i) le décès, (ii) l’incapacité permanente qui rend Monsieur Pierre
Agnes dans l’impossibilité d’exercer les fonctions essentielles de son poste
même avec des aménagements raisonnables, (iii) une faute intentionnelle dans
l’exécution des fonctions du salarié, (iv) la commission d’un délit
professionnel ou la violation de la loi impliquant la turpitude morale ou la
malhonnêteté, (v) conflit d’intérêt, (vi) la violation délibérée des obligations
professionnelles, (vii) la négligence répétée dans ses obligations
professionnelles, ou (viii) une violation substantielle par Monsieur Pierre
Agnes de ses obligations en vertu du présent contrat ou du mandat social.

 

La “Bonne Raison” pour Monsieur Pierre Agnes de mettre fin au présent contrat
signifie une rupture volontaire et à son initiative en raison de (i)
l’affectation de Monsieur Pierre Agnes sans son consentement à des tâches
substantiellement incompatibles avec la position qu’il occupe à la date du
présent contrat, (ii) un changement substantiel dans le niveau de reporting de
Monsieur Pierre Agnes en comparaison avec celui instauré dans le présent
contrat, sans son consentement (étant précisé que Pierre Agnes reporte
actuellement au Directeur Général de Quiksilver, Inc.), (iii) une diminution
substantielle de l’autorité de Monsieur Pierre Agnes sans son consentement (iv)
une violation substantielle par la Société de ses obligations en vertu du
présent contrat, (v) le défaut pour la Société d’obtenir de tout successeur,
avant que la succession n’intervienne, un accord de prendre en charge et de
remplir les obligations contenues dans le présent contrat, ou (vi) la mutation,
sans son accord, de Monsieur Pierre Agnes à plus de 150 km de Saint Jean de Luz
(France).

  

“Legitimate Cause” shall include, but shall not be limited to, (i) death,
(ii) permanent disability which renders Pierre Agnes unable to perform the
essential functions of his position even with reasonable accommodation,
(iii) willful misconduct in the performance of Pierre Agnes’ duties, (iv)
commission of a professional felony or violation of law involving moral
turpitude or dishonesty, (v) self-dealing, (vi) willful breach of professional
duty, (vii) habitual neglect of professional duty, or (viii) a material breach
by Pierre Agnes of his obligations under this Agreement or the Corporate
Mandate.

 

“Good Reason” for Pierre Agnes to terminate this Agreement means a voluntary
termination as a result of (i) the assignment to Pierre Agnes of duties
materially inconsistent with his position as of the date hereof without his
consent, (ii) a material change in Pierre Agnes’ reporting level from that set
forth in this Agreement without his consent (Pierre Agnes currently reports to
the Chief Executive Officer of Quiksilver, Inc.,), (iii) a material diminution
of Pierre Agnes’ authority without his consent, (iv) a material breach by the
Company of its obligations under this Agreement, (v) a failure by the Company to
obtain from any successor, before the succession takes place, an agreement to
assume and perform the obligations contained in this Agreement, or (vi) the
relocation of Pierre Agnes, without his consent, to a location more than 150 km
from Saint Jean de Luz (France).

 

Notwithstanding the foregoing, Good Reason shall not exist unless Pierre Agnes
provides the Company written notice of termination

 

8



--------------------------------------------------------------------------------

Nonobstant ce qui précède, aucune Bonne Raison ne sera caractérisée, à moins que
Monsieur Pierre Agnes notifie par écrit à la Société la rupture de son contrat
de travail aux torts de la Société dans les quatre-vingt dix (90) jours suivant
l’apparition d’une ou plusieurs des conditions énoncées aux alinéas (i) à (vi)
et, si un tel événement ou la condition est corrigible, la Société ne parvient
pas à corriger un tel événement ou condition dans les trente (30) jours de la
notification.

 

Cette indemnité contractuelle se substitue à toute autre indemnité à laquelle
Monsieur Pierre Agnes pourrait prétendre pour quel que motif que ce soit à
l’occasion de l’exécution ou de la rupture tant du présent contrat de travail
que de son mandat social (et notamment, sans limitation, à l’indemnité légale ou
conventionnelle de licenciement, indemnité pour licenciement sans cause réelle
et sérieuse, indemnité pour inobservation de la procédure, indemnité pour
rupture abusive du mandat social, y compris si elles étaient attribuées par
décision de justice...).

 

Plus précisément, le paiement de cette indemnité contractuelle de rupture inclut
entre autres :

 

•        le paiement d’une indemnité de préavis ou d’une indemnité compensatrice
de préavis (conformément à la convention collective applicable, à savoir 3 ou 4
mois en fonction de l’ancienneté du salarié) ;

 

•        le paiement d’une indemnité de licenciement prévue par le Code du
travail français ou la convention collective applicable ;

 

•        le paiement de l’indemnité compensatrice de congés payés.

 

L’indemnité contractuelle de rupture sera payée en plusieurs versements :

 

1. le montant représentant (i) l’indemnité compensatrice de préavis, (ii)
l’indemnité de licenciement prévue par le Code du travail ou la Convention
collective applicable et (iii) l’indemnité compensatrice de congés payés

  

on account thereof within ninety (90) days following the initial existence of
one or more of the conditions described in clauses (i) through (vi) and, if such
event or condition is curable, the Company fails to cure such event or condition
within thirty (30) days of such written notice.

 

This contractual severance indemnity replaces all other indemnity that Pierre
Agnes could claim on any grounds whatsoever in relation to the performance or
termination of both this Agreement and his Corporate Mandate (including, without
limitation, legal severance pay or severance pay provided by the collective
bargaining agreement, damages for dismissal without real and serious ground,
damages for breach of procedure, damages for wrongful termination of the
Corporate Mandate, even if they were awarded by a court decision).

 

More precisely, the payment of this contractual severance indemnity includes
among others :

 

•        the payment of the notice period indemnity or pay in lieu of notice
(provided by the collective bargaining agreement, i.e., 3 or 4 months depending
on the employee’s seniority);

 

•        the payment of the severance pay provided by the French Labour Code or
the applicable collective bargaining agreement;

 

•        the payment of the accrued untaken vacation indemnity

 

This contractual severance indemnity will be paid in several installments :

 

1. the amount that represents (i) the indemnity in lieu of notice, (ii) the
severance pay provided by the French Labor Code or the applicable collective
bargaining agreement and (iii) the indemnity for accrued untaken vacation will
be paid at the end of

 

9



--------------------------------------------------------------------------------

sera payé à la fin du présent contrat (sauf si Mr Pierre Agnes effectue son
préavis; dans ce cas, l’indemnité de préavis sera payée chaque mois durant le
préavis aux échéances normales de la paie).

 

Les Parties conviennent que l’indemnité de préavis (ou l’indemnité compensatrice
de préavis), ou l’indemnité de licenciement prévue par le Code du travail ou la
Convention collective applicable, et l’indemnité compensatrice de congés payés
sont calculées uniquement sur la base du salaire mensuel brut perçu par Monsieur
Pierre Agnes en vertu du présent contrat de travail.

 

2. l’excédent (du montant de l’indemnité contractuelle de rupture) sera réglé en
plusieurs versements, aux échéances normales de la paie, durant les 18 mois
suivant la fin du présent contrat de travail.

 

Etant précisé que les Parties conviennent que le paiement de l’excédent requiert
que Pierre Agnes renonce définitivement à exercer toute action judiciaire à
l’encontre de la Société, ou des autres sociétés du Groupe, à la suite de la
rupture de son contrat, dans une forme raisonnablement acceptée par Quiksilver,
Inc.

 

Les Parties entendent faire de cette indemnité contractuelle de rupture une
condition essentielle du présent contrat.

  

this Agreement (unless Mr. Agnes performs his notice period; in such case, the
notice period indemnity will be paid each month during the notice period, on
regular payroll dates).

 

The Parties agree that the notice period indemnity (or the indemnity in lieu of
notice), the severance pay provided by the French Labour Code or the applicable
collective bargaining agreement, and the accrued but untaken vacation indemnity,
are calculated on the monthly gross salary received by Pierre Agnes pursuant to
this Employment Agreement only.

 

2. the excess (of the amount of the contractual severance pay) is paid in
installments on the Company’s regular payroll dates during the 18-month period
following the end of employment.

 

The Parties agree that the payment of this excess amount requires that Pierre
Agnes sign a general release of claims in a form reasonably acceptable to
Quiksilver, Inc., following his termination.

 

The Parties intend that this contractual severance indemnity is an essential
condition of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE 13—INTEGRALITE DU CONTRAT

 

Le présent contrat, le mandat social et tout accord de confidentialité, stock
option, actions gratuites, “restricted stock unit”, “stock appreciation rights”
ou d’autres contrats similaires que la Société pourrait conclure avec Monsieur
Pierre Agnes contiennent l’intégralité de l’accord passé entre la Société et
Monsieur Pierre Agnes dans le cadre de sa relation de travail, et aucune
modification ou avenant au présent contrat ne sera valide, s’il n’est pas rédigé
par écrit et signé par Monsieur Pierre Agnes ainsi que par un représentant de la
Société dûment habilité.

 

  

ARTICLE 13—ENTIRE AGREEMENT

 

This Agreement, the Corporate Mandate, and any confidentiality, stock option,
restricted stock, restricted stock unit, stock appreciation rights or other
similar agreements the Company may enter into with Pierre Agnes contain the
entire integrated agreement between the Company and Pierre Agnes regarding his
employment, and no modification or amendment to this Agreement will be valid
unless set forth in writing and signed by both Pierre Agnes and an authorized
officer of the Company.

 

ARTICLE 14—SUCCESSEURS ET CESSIONNAIRES

 

Le présent contrat sera cessible par Quiksilver, Inc. à tout successeur ou à
toute société détenue ou contrôlée par Quiksilver, Inc., et liera tout
successeur direct ou indirect dans les affaires de Quiksilver, Inc., par l’achat
de titres, ou par fusion, consolidation, acquisition de tout ou d’une partie
substantielle des actifs de Quiksilver, Inc., ou par tout autre moyen.

 

  

ARTICLE 14—SUCESSORS AND ASSIGNS

 

This Agreement will be assignable by Quiksilver, Inc. to any successor or to any
other company owned or controlled by Quiksilver, Inc., and will be binding upon
any successor to the business of Quiksilver, Inc., whether direct or indirect,
by purchase of securities, merger, consolidation, purchase of all or
substantially all of the assets of Quiksilver, Inc. or otherwise.

 

ARTICLE 15—RESPECT DU MECANISME DE REMBOURSEMENT “CLAWBACK COMPLIANCE”

 

Toute somme payée au titre du présent contrat de travail sera remboursée en
conformité avec toute politique de remboursement “Clawback policy” que la
Société, Quiksilver, Inc. ou Na Pali SAS a adoptée, ou devra adopter dans le
futur afin de respecter les normes d’inscription à la cote de toute bourse
nationale d’échange de titres ou association sur laquelle les titres de
Quiksilver, Inc. sont cotés, ou comme il est par ailleurs requis par le
Dodd-Frank Wall Street Reform and Consumer Protection Act ou tout autre texte
applicable.

  

ARTICLE 15—CLAWBACK COMPLIANCE

 

Any amounts paid pursuant to this Agreement shall be subject to recoupment in
accordance with any clawback policy that the Company, Quiksilver, Inc. or Na
Pali SAS has adopted or is required in the future to adopt pursuant to the
listing standards of any national securities exchange or association on which
Quiksilver, Inc.’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law.

 

11



--------------------------------------------------------------------------------

Fait à St Jean de Luz,

Le 6 Mars 2012

 

En deux exemplaires originaux.

 

  

In St Jean de Luz,

On March 6, 2012

 

Executed in two originals.

 

Pour la Société (*) :

 

Pour Pilot SAS:

Pierre Boccon Liaudet

Président

  

For the Company:

 

On behalf of Pilot SAS

Pierre Boccon Liaudet

President

Pour Monsieur Pierre Agnes (*) :

 

Pierre Agnes

(*) Signature précédée de la mention manuscrite « lu et approuvé » et paraphe de
toutes les pages du document.

  

For Pierre Agnes:

 

Pierre Agnes

(*) Please write the wording “acknowledged and agreed” (“lu et approuvé) and
initial each page of the document.

 

12